Case 1:21-cr-00012-JJM-LDA Document 49 Filed 09/13/21 Page 1 of 2 PagelD #: 426

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

UNITED STATES OF AMERICA,

Vv.

CR. No. 21-cr-12-JJM-PAS

LUIS JOEL SIERRA,
Defendant.

eee ee eee”

 

ORDER

The Court accepts the Report and Recommendation of Magistrate Judge
Patricia A. Sullivan without objection. ECF No. 48.

For the reasons stated therein, the Court DENIES the Government’s renewed
request for an additional custodial evaluation (ECF No. 44) and FINDS pursuant to
18 U.S.C. § 4241(d) that the preponderance of the evidence establishes that the
Defendant, Luis Joel Sierra presently suffers from a mental disease or defect that
renders him mentally incompetent to the extent that he is unable to understand the
nature and consequences of the proceedings against him or to assist properly in his
defense. In reliance on that finding, pursuant to 18 U.S.C. § 4241(d), the Court
ORDERS that Mr. Sierra be committed to the custody of the Attorney General, who
should be directed to hospitalize him for treatment in a suitable facility for such a
reasonable time, not to exceed four months, as is necessary to determine whether

there is a substantial probability that in the foreseeable future he will attain the

capacity to permit the criminal proceedings pending against him to go forward.
Case 1:21-cr-00012-JJM-LDA Document 49 Filed 09/13/21 Page 2 of 2 PagelD #: 427

ITIS SO/O ERED. (
TN Ga

John J. McCornell, Jr.
Chief United States District Judge

September 13, 2021
